Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                               FILED
                                                             Mar 16 2012, 9:46 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                    CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEE:

TERRELL EWELL                                      GREGORY F. ZOELLER
Wabash Valley Correctional Facility                Attorney General of Indiana
Carlisle, Indiana
                                                   STEPHANIE L. ROTHENBERG
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TERRELL EWELL,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 49A04-1107-CR-401
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Lisa F. Borges, Judge
                           Cause No. 49G04-9909-CF-163896



                                         March 16, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Terrell Ewell appeals the trial court’s order denying his motion for jail time credit.

Concluding that Ewell did not timely file his notice of appeal, we dismiss this case for lack of

subject matter jurisdiction.

                               Facts and Procedural History

       On November 21, 2000, Ewell was convicted by a jury of murder and class A

misdemeanor carrying a handgun without a license. The trial court sentenced Ewell to fifty-

five years for murder to be served concurrently with a one-year sentence for carrying a

handgun without a license. On the abstract of judgment, the trial court noted that Ewell had

been “confined prior to sentencing” for 457 days. Appellant’s App. at 16.

       Ewell appealed, and we affirmed the trial court in an unpublished memorandum

decision on December 14, 2001. Our supreme court denied Ewell’s petition to transfer on

February 21, 2002. Thereafter, on February 24, 2011, Ewell filed a pro se notice of appeal.

We dismissed that appeal with prejudice on June 29, 2011.

       On June 8, 2011, Ewell filed a “Petitioner’s Request For Order” in which he requested

457 days of jail time credit. On that same date, the trial court issued its order denying

Ewell’s request which concludes in relevant part:

       Petitioner has requested the trial [c]ourt award him an additional 457 days
       credit for “earned credit time.” The Abstract of Judgment accurately shows
       Petitioner was provided 457 actual days credit for time spent confined prior to
       sentencing. The court recommends that DOC award good time credit in
       accordance with Indiana law. Petitioner asks the court to ignore clear authority
       to the contrary as the legislature has invested the Department of Correction
       with the authority to determine, deny, or restore credit time. Simply put, the
       trial court lacks the statutory authority to award Petitioner the relief he seeks.

                                               2
Id. at 11. The trial court received a notice of appeal from Ewell on July 11, 2011. On July

14, 2011, the trial court issued an order regarding the notice of appeal which reads as

follows:

       Comes now the Court, after reviewing the Petitioner’s Notice of Appeal, and
       the Court’s file, now enters the following Order. Petitioner filed a Notice of
       Appeal, received by the Court, on July 11, 2011. Petitioner seeks to appeal the
       June 8, 2011 Order denying credit time. The pleading contains language
       which asserts the Notice was submitted on July 5, 2011, however there is no
       envelope attached, evidence of mailing, or any other means to determine how
       the Notice was filed with the Court. The Court cannot assess the date of filing
       under the “prison mailbox rule”; See Dowell v. State, 922 N.E.2d 605 (Ind.
       2010). Therefore, the Court considers the Notice of Appeal to be untimely
       filed and directs the Clerk to take no additional action on the Notice of Appeal
       received July 11, 2011. In addition, on June 29, 2011, the Indiana Court of
       Appeals entered an Order dismissing, with prejudice, defendant/appellant’s
       appeal regarding this case under Court of Appeals cause number 49A04-1102-
       CR-82. Defendant attempts to re-litigate an ongoing dispute he has with the
       Department of Correction regarding earned credit time. As this court has
       repeated [sic] indicated, the trial court does not have jurisdiction to consider
       earned credit time disputes until a petitioner has demonstrated that he has
       exhausted all administrative remedies available within the DOC. The abstract
       of judgment herein correctly shows the 457 pre-sentence credit days. The
       DOC has the statutory authority to deny or restore credit time. The Indiana
       Supreme Court, in Robinson v. State, 805 N.E.2d 783 (Ind. 20[0]4), adopted a
       presumption that “[s]entencing judgments that report only days spent in pre-
       sentence confinement and fail to expressly designate credit time earned shall
       be understood by courts and by the Department of Correction automatically to
       award the number of credit time days equal to the number of pre-sentence
       confinement days.”

Id. at 14-15. On August 9, 2011, a notice of completion of the clerk’s record was filed, and

on October 11, 2011, we granted Ewell’s petition to file a belated appellant’s brief.

                                 Discussion and Decision




                                              3
        Although specifically addressed by the trial court, neither party here raises the issue of

the timeliness of Ewell’s notice of appeal. However, the timely filing of a notice of appeal is

a jurisdictional prerequisite that can be raised sua sponte even if the parties do not question

jurisdiction. Tarrance v. State, 947 N.E.2d 494, 495 (Ind. Ct. App. 2011). Indeed, subject

matter jurisdiction cannot be waived, and courts at all levels are obligated to consider the

issue sua sponte. Id.

        A party initiates an appeal “by filing a Notice of Appeal with the trial court clerk

within thirty (30) days after the entry of a Final Judgment.” Ind. Appellate Rule 9(A)(1).1

Because the timely filing of a notice of appeal is a jurisdictional prerequisite, the failure to

conform to the applicable time limits results in forfeiture of an appeal. Tarrance, 947 N.E.2d

at 494. Here, the final order Ewell wishes to appeal is the trial court’s June 8, 2011, order

denying his petition for jail time credit. As noted by the trial court, Ewell’s pro se notice of

appeal was received by the trial court on July 11, 2011. On the record before us, and absent

any proof to the contrary provided by Ewell, we must accept the trial court’s determination

that Ewell’s notice was deemed filed on that date and therefore, was filed outside the thirty-

day time limit. 2 See Dowell v. State, 922 N.E.2d 605, 608 (Ind. 2010) (prison mailbox rule

requires prisoner to provide reasonable, legitimate, and verifiable documentation supporting

a claim that a document was timely submitted to prison officials for mailing). Accordingly,


        1
           Effective January 1, 2012, Indiana Appellate Rule 9(A)(1) has been amended to provide that a party
initiates an appeal by filing a notice of appeal with the Clerk of the Indiana Supreme Court, Court of Appeals
and Tax Court “within thirty (30) days after the entry of a Final Judgment is noted in the Chronological Case
Summary.”
        2
            The thirtieth day fell on Friday, July 8, 2011.

                                                         4
we conclude that Ewell did not timely file his notice of appeal, and we are without

jurisdiction to consider his appeal.3 Therefore, we dismiss.

         Dismissed.

MAY, J., and BROWN, J., concur.




         3
           We additionally note, as did the trial court, that we dismissed with prejudice Ewell’s second appeal
in this case under cause number 49A04-1102-CR-82. Although we cannot discern from the record what issue
Ewell attempted to raise in that appeal, the trial court indicated that Ewell attempted to raise the issue of his jail
time credit. Even if not directly decided by the earlier appeal, the jail time credit issue was available to Ewell.
Ewell is therefore precluded from relitigating the issue here in that it is either res judicata or is waived because
it was available to be presented as part of his previous appeal that was dismissed with prejudice. See Harris v.
State, 643 N.E.2d 309, 310 (Ind. 1994) (defendant precluded from relitigating issue of propriety of his
sentence as it was either res judicata or waived because it was available to be presented as part of previous
appeal); see also Money Store Inv. Corp. v. Summers, 909 N.E.2d 450, 460 (Ind. Ct. App. 2009) (“[A]
dismissal with prejudice is conclusive of the rights of the parties and is res judicata as to any questions that
might have been litigated.”).

                                                          5